Exhibit 10.3

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

DATATEC SYSTEMS, INC.



COMMON STOCK PURCHASE WARRANT



July 28, 2003

THIS COMMON STOCK PURCHASE WARRANT is one of a duly authorized issue of Warrants
(a "Warrant" or the "Warrants") of Datatec Systems, Inc., a corporation duly
organized and validly existing under the laws of the State of Delaware (the
"Company"), designated as its 2003 Common Stock Purchase Warrants, pursuant to a
private offering of the common stock of the Company, par value $.001 per share
(the "Common Stock") in an aggregate maximum of Four Million Nine Hundred
Thousand and no/100 United States Dollars (US$4,900,000.00) (the "Offering"), as
more fully described in the Company's Confidential Private Placement Memorandum
dated as of June 6, 2003, as amended or supplemented (together with all
documents and filings attached thereto, the "PPM").



FOR VALUE RECEIVED, the Company hereby certifies _____________________ and
his/her/its successors and assigns (the "Holder") is entitled to purchase from
the Company ____________ duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock of the Company, par value $.001 per share
(the "Common Stock"), at a purchase price per share equal to $1.3637 (the
"Warrant Price"), and subject to the terms, conditions and adjustments set forth
below in this Warrant and in the PPM. The person or entity in whose name this
Warrant (or one or more predecessor Warrants) is registered on the records of
the Company regarding registration and transfers of the Warrant (the "Warrant
Register") is the owner and holder thereof for all purposes, except as described
in Section 8 hereof.



1. Vesting of Warrants. This Warrant shall vest and become exercisable
immediately following the Closing (as defined in the PPM).



2. Expiration of Warrant. This Warrant shall expire at 5:00 p.m., New York local
time, on July 28, 2008, which is the fifth anniversary date of the Closing (the
"Expiration Date").



3. Exercise of Warrant. This Warrant shall be exercisable pursuant to the terms
of Section 1 and this Section 3 hereof.



3.1 Manner of Exercise. This Warrant may only be exercised by the Holder hereof,
in accordance with the terms and conditions hereof, in whole or in part with
respect to any portion of the Warrant, into shares of Common Stock, during
normal business hours on any day other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York, New York are authorized by
law to be closed (a "Business Day") on or prior to the Expiration Date with
respect to such portion of the Warrant, by surrender of this Warrant to the
Company at its office maintained pursuant to Section 8.2(a) hereof, accompanied
by an exercise notice in substantially the form attached to this Warrant as
Exhibit A (or a reasonable facsimile thereof) duly executed by the Holder,
together with the payment of the Warrant Price.



3.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to the Company as provided
in Section 3.1 hereof, and, at such time, the corporation, association,
partnership, organization, business, individual, government or political
subdivision thereof or a governmental agency (a "Person" or the "Persons") in
whose name or names any certificate or certificates for shares of Common Stock
shall be issuable upon exercise as provided in Section 3.3 hereof shall be
deemed to have become the holder or holders of record thereof.



3.3 Delivery of Stock Certificates. As soon as practicable after each exercise
of this Warrant, in whole or in part, and in any event within fifteen (15)
Business Days thereafter, the Company at its expense (including the payment by
it of any applicable issue taxes) will cause to be issued in the name of and
delivered to the Holder hereof or, subject to Section 7 hereof, as the Holder
(upon payment by the Holder of any applicable transfer taxes) may direct:



(a) a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock to which the Holder shall be entitled upon
exercise plus, in lieu of any fractional share to which the Holder would
otherwise be entitled, all issuances of Common Stock shall be rounded up to the
nearest whole share.



(b) in case exercise is in part only, a new Warrant of like tenor, dated the
date hereof and calling in the aggregate on the face thereof for the number of
shares of Common Stock equal to the number of shares called for on the face of
this Warrant minus the number of shares designated by the Holder upon exercise
as provided in Section 3.1 hereof (without giving effect to any adjustment
thereof).



3.4 Company to Reaffirm Obligations. The Company will, at the time of each
exercise of this Warrant, upon the written request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to the Holder all
rights (including without limitation any rights to registration of the shares of
Common Stock issued upon exercise) to which the Holder shall continue to be
entitled after exercise in accordance with the terms of this Warrant; provided,
however, that if the Holder shall fail to make a request, the failure shall not
affect the continuing obligation of the Company to afford the rights to such
Holder.



4. Adjustment of Common Stock Issuable Upon Exercise. The Warrant Price shall be
subject to be adjusted and re-adjusted from time to time as provided in this
Section 4 and, as so adjusted or re-adjusted, shall remain in effect until a
further adjustment or re-adjustment thereof is required by this Section 4:



4.1 Dividends, Reclassifications, Recapitalizations, Reorganizations, etc. In
the event that the Company shall, at any time prior to the exercise of this
Warrant and prior to the full exercise hereof: (i) declare or pay to the holders
of the Common Stock a dividend payable in any kind of shares of stock of the
Company; or (ii) adopt a plan of reorganization or recapitalization or change,
divide or otherwise reclassify its Common Stock into the same or a different
number of shares with or without par value, or in shares of any class or
classes; or (iii) sell, lease, transfer, convey or otherwise dispose of all or
substantially all of its assets; or (iv) merge or consolidate with or into one
or more corporations or other entities; or (v) make any distribution of its
assets to holders of its Common Stock as a liquidation or partial liquidation
dividend or by way of return of capital; then, upon the subsequent exercise of
this Warrant, the Holder shall receive, in addition to or in substitution for
the shares of Common Stock to which it would otherwise be entitled upon such
exercise, the kind and amount of shares of stock and other securities and
property receivable upon such reorganization, reclassification, consolidation,
merger or sale by a holder of the number of shares of Common Stock the Holder
would have received had all Warrant Shares issuable upon exercise of this
Warrant been issued immediately prior to the happening of any of the foregoing
events, at a price equal to the Warrant Price then in effect (the kind, amount
and price of such stock and other securities to be subject to adjustment as
herein provided).



4.2 Mergers, etc. The Company covenants and agrees that it will not merge or
consolidate with or into or sell, lease, transfer, convey or otherwise dispose
of all or substantially all of its assets to any other corporation or entity
unless at the time of or prior to such transaction such other corporation or
other entity shall expressly assume all of the liabilities and obligations of
the Company under this Warrant and (without limiting the generality of the
foregoing) shall expressly agree that the Holder of this Warrant shall
thereafter have the right to receive upon the exercise of this Warrant the
number and kind of shares of stock and other securities and property receivable
upon such transaction by a Holder of the number and kind of shares which would
have been receivable upon the exercise of this Warrant immediately prior to such
transaction.



4.3 Notice of Certain Transactions. If, at any time while this Warrant is
outstanding, the Company shall pay any dividend payable in cash or in Common
Stock, shall offer to the holders of its Common Stock rights for subscription or
purchase by them of any shares of stock of any class or any other rights, shall
enter into an agreement to merge or consolidate with another corporation, or
shall propose to liquidate or dissolve, then the Company shall cause notice
thereof to be mailed to the registered Holder of this Warrant at its address
appearing in the Warrant Register, at least 30 days prior to (i) the record date
as of which holders of Common Stock shall participate in such dividend,
distribution, subscription or other rights, or liquidation or dissolution or
(ii) the effective date of any such event or transaction and shall permit the
Holder to exercise this Warrant or any unexercised portion thereof at any time
within twenty (20) days following receipt of such notice, provided, however,
that the Company will not provide notice of any such event prior to public
announcement if such event is deemed by the Company to be material, and in any
such case, the Company shall not be in violation of this provision.



4.4 Adjustments to Warrant Price. If at any time after the date of issuance
hereof the Company shall grant or issue any shares of Common Stock, or grant or
issue any rights, warrants or options for the purchase of, stock or other
securities convertible into, Common Stock (such convertible stock or securities
being herein collectively referred to as "Common Stock Equivalents") other than:
(i) shares issued in a transaction described in Section 4.5; or (ii) shares
issued, subdivided or combined in transactions described in Section 4.1 if and
to the extent that an adjustment to the Warrant Price shall have been previously
made pursuant to this Section 4 as a result of such issuance, subdivision or
combination of such securities; for a consideration per share which is less than
the Warrant Price, then the Warrant Price in effect immediately prior to such
issuance or sale (the "Applicable Warrant Price") shall, and thereafter upon
each issuance or sale, the Applicable Warrant Price shall, simultaneously with
such issuance or sale, be adjusted, so that such Applicable Warrant Price shall
equal a price determined by multiplying the Applicable Warrant Price by a
fraction, the numerator of which shall be:



(a) the sum of (x) the total number of shares of Common Stock outstanding
immediately prior to such issuance plus (y) the number of shares of Common Stock
which the aggregate consideration received, as determined in accordance with
Section 4.6 below for the issuance or sale of such additional Common Stock or
Common Stock Equivalents deemed to be an issuance of Common Stock as provided in
Section 4.7 below would purchase at the Applicable Warrant Price (including any
consideration received by the Company upon the issuance of any shares of Common
Stock or Common Stock Equivalents since the date the Applicable Warrant Price
became effective not previously included in any computation resulting in an
adjustment pursuant to this Section 4.4); and the denominator of which shall be:



(b) the total number of shares of Common Stock outstanding (or deemed to be
outstanding as provided in Section 4.7) immediately after the issuance or sale
of such additional shares.



Upon each adjustment of the Warrant Price pursuant to this Section 4.4, the
total number of shares of Common Stock purchasable upon the exercise of each
Warrant shall be such number of shares (calculated to the nearest tenth)
purchasable at the Applicable Warrant Price multiplied by a fraction, the
numerator of which shall be the Warrant Price in effect immediately prior to
such adjustment and the denominator of which shall be the Warrant Price in
effect immediately after such adjustment.



4.5 Exclusions. Anything in this Section 4 to the contrary notwithstanding, no
adjustment in the Warrant Price shall be made in connection with any of the
following:



(a) the grant, issuance or exercise of any Common Stock Equivalents pursuant to
the Company's Stock Option Plans or any other bona fide employee benefit plan or
incentive arrangements adopted by the Company's Board of Directors; or



(b) the issuance of any shares of Common Stock pursuant to the grant or exercise
of Common Stock Equivalents outstanding prior to the date of the Closing; or



(c) the issuance of any shares of Common Stock or Common Stock Equivalents in
connection with the acquisition of the assets or stock of another entity; or



(d) the issuance of up to an aggregate of 1,000,000 additional shares of Common
Stock (including any shares of Common Stock issuable upon conversion or exercise
of Common Stock Equivalents) in connection with the acquisition of Millenium
Care Inc.; or



(e) the issuance of less than 100,000 shares of Common Stock, in aggregate, to
satisfy accounts payable; or



(f) the issuance of any shares of Common Stock pursuant to the exercise of any
Warrants offered pursuant to the PPM.



4.6 Calculation of Consideration. For the purpose of Section 4.4 above, the
following provisions shall also be applied:



(a) In case of the issuance or sale of additional shares of Common Stock for
cash, the consideration received by the Company therefor shall be deemed to be
the amount of cash received by the Company for such shares, after deducting
therefrom any commissions, compensations or other expenses paid or incurred by
the Company for any underwriting or placement of, or otherwise in connection
with the issuance or sale of such shares.



(b) In case of the issuance of Common Stock Equivalents, the consideration
received by the Company therefor shall be deemed to be the gross amount of cash
calculated in accordance with Section 4.6(a) above, if any, received by the
Company for the issuance of such rights or Common Stock Equivalents, plus the
minimum amounts of cash and fair value of other consideration, if any, payable
to the Company upon the exercise of such rights or options or payable to the
Company on conversion of such Common Stock Equivalents.



(c) In the case of the issuance of shares of Common Stock or Common Stock
Equivalents for a consideration in whole or in part, other than cash, the
consideration other than cash shall be deemed to be the fair market value
thereof as reasonably determined in good faith by the Board of Directors of the
Company (irrespective of the accounting treatment thereof); provided, however,
that if such consideration consists of the cancellation of debt issued by the
Company, the consideration shall be deemed to be the amount the Company received
upon issuance of such debt (net proceeds) plus accrued interest and, in the case
of original issue discount or zero coupon indebtedness, accreted value to the
date of such cancellation, but not including any premium or discount at which
the debt may then be trading or which might otherwise be appropriate for such
class of debt.



(d) In case of the issuance of additional shares of Common Stock upon the
conversion or exchange of any obligations (other than Common Stock Equivalents),
the amount of the consideration received by the Company for such Common Stock
shall be deemed to be the consideration received by the Company for such
obligations or shares so converted or exchanged, after deducting from such
consideration so received by the Company any expenses or commissions or
compensations incurred or paid by the Company for any underwriting of, or
otherwise in connection with, the issuance or sale of such obligations or
shares, plus any consideration received by the Company in connection with such
conversion or exchange other than a payment in adjustment of interest and
dividends. If obligations or shares of the same class or series of a class as
the obligations or shares so converted or exchanged have been originally issued
for different amounts of consideration, then the amount of consideration
received by the Company upon the original issuance of each of the obligations or
shares so converted or exchanged shall be deemed to be the average amount of the
consideration received by the Company upon the original issuance of all such
obligations or shares. The amount of consideration received by the Company upon
the original issuance of the obligations or shares so converted or exchanged and
the amount of the consideration, if any, other than such obligations or shares,
received by the Company upon such conversion or exchange shall be determined in
the same manner as provided in Sections 4.6(a) and 4.6(c) above with respect to
the consideration received by the Company in case of the issuance of additional
shares of Common Stock or Common Stock Equivalents.



(e) In the case of the issuance of additional shares of Common Stock as a
dividend, the aggregate number of shares of Common Stock issued in payment of
such dividend shall be deemed to have been issued at the close of business on
the record date fixed for the determination of stockholders entitled to such
dividend and shall be deemed to have been issued without consideration;
provided, however, that if the Company, after fixing such record date, shall
legally abandon its plan to so issue Common Stock as a dividend, no adjustment
of the Applicable Warrant Price shall be required by reason of the fixing of
such record date.



4.7 Deemed Issuances of Common Stock. For purposes of the adjustments provided
for in Section 4.4 above, if at any time, the Company shall issue any Common
Stock Equivalents, the Company shall be deemed to have issued at the time of the
issuance of such Common Stock Equivalents the maximum number of shares of Common
Stock issuable upon conversion of the total amount of such Common Stock
Equivalents.



4.8 Carry Forwards. Anything in this Section 4 to the contrary notwithstanding,
no adjustment in the Warrant Price shall be required unless such adjustment
would require an increase or decrease of at least 2% in such Warrant Price;
provided, however, that any adjustments which by reason of this Section 4.8 are
not required to be made shall be carried forward and taken into account in
making subsequent adjustments. All calculations under this Section 4 shall be
made to the nearest cent or to the nearest tenth of a share, as the case may be.



4.9 Notice of Adjustments. Upon any adjustment of the Warrant Price, then and in
each such case the Company shall promptly deliver a notice to the registered
Holder of this Warrant, which notice shall state the Warrant Price resulting
from such adjustment and the increase or decrease, if any, in the number of
Shares purchasable at such price upon the exercise hereof, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.



5. Reservation of Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, free from
all taxes, liens and charges with respect to the issue thereof and not be
subject to preemptive rights or other similar rights of stockholders of the
Company, solely for the purpose of issuing the Common Stock and effecting the
exercise of the Warrants in the Offering, such number of its shares of Common
Stock as shall from time to time be sufficient to effect the issuance or
exercise thereof, and if at any time the number of authorized but unissued
shares of Common Stock shall not be sufficient to issue the Common Stock and
effect the exercise of the Warrants in the Offering, in addition to such other
remedies as shall be available to Holder, the Company shall take such corporate
action as may, in the opinion of its counsel, be necessary to increase the
number of authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes, including without limitation,
using its best efforts to obtain the requisite stockholder approval necessary to
increase the number of authorized shares of the Company's Common Stock. All
shares of Common Stock issuable in the Offering and issuable upon exercise of
the Warrant shall be duly authorized and, when issued upon exercise, shall be
validly issued and, in the case of shares, fully paid and nonassessable.



6. Listing. Upon the Closing, the Company shall promptly secure the listing of
the Common Stock and the Common Stock underlying the Warrants upon each national
securities exchange or automated quotation system upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain such listing of shares of Common Stock issued under the terms of this
Warrant and the PPM. The Company shall at all times comply in all respects with
the Company's reporting, filing and other obligations under the by-laws or rules
of the National Association of Securities Dealers, Inc. and the NASDAQ SmallCap
Market (or such other national securities exchange or market on which the Common
Stock may then be listed, as applicable).



7. Restrictions on Transfer.



7.1 Restrictive Legends. This Warrant and each Warrant issued upon transfer or
in substitution for this Warrant pursuant to Section 8, each certificate for
Common Stock issued upon the exercise of any Warrant and each certificate issued
upon the transfer of any such Common Stock shall be transferable only upon
satisfaction of the conditions specified in this Section 7 and Section 8.4. Each
of the foregoing securities shall be stamped or otherwise imprinted with a
legend reflecting the restrictions on transfer set forth in Section 7 and
Section 8.4 hereof and any restrictions required under the Securities Act of
1933, as amended (the "Act").



7.2 Notice of Proposed Transfer; Opinion of Counsel. Prior to any transfer of
any securities which are not registered under an effective registration
statement under the Act ("Restricted Securities"), the Holder will give written
notice to the Company of the Holder's intention to affect a transfer and to
comply in all other respects with this Section 7.2. Each notice (i) shall
describe the manner and circumstances of the proposed transfer, and (ii) shall
designate counsel for the Holder giving the notice (who may be in-house counsel
for the Holder). The Holder giving notice will submit a copy thereof to the
counsel designated in the notice. The following provisions shall then apply:



(a) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer may be effected without registration of Restricted
Securities under the Act (which opinion shall state the basis of the legal
conclusions reached therein), the Holder shall thereupon be entitled to transfer
the Restricted Securities in accordance with the terms of the notice delivered
by the Holder to the Company. Each certificate representing the Restricted
Securities issued upon or in connection with any transfer shall bear the
restrictive legends required by Section 7.1 hereof.



(b) If the opinion called for in (a) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either (x) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 7.2 and fulfillment of the provisions of clause (a)
above, or (y) such Restricted Securities have been effectively registered under
the Act.



Notwithstanding any other provision of this Section 7, no opinion of counsel
shall be necessary for a transfer of Restricted Securities by the holder thereof
to any Person holding more than 50% of the equity of an entity or any
majority-owned subsidiary of such entity of a Holder, if the transferee agrees
in writing to be subject to the terms hereof to the same extent as if the
transferee were the original purchaser hereof and such transfer is permitted
under applicable securities laws.



7.3 Termination of Restrictions. The restrictions imposed by this Section 7 upon
the transferability of Restricted Securities shall cease and terminate as to any
particular Restricted Securities: (a) which Restricted Securities shall have
been effectively registered under the Act, or (b) when, in the opinions of both
counsel for the holder thereof and counsel for the Company, such restrictions
are no longer required in order to insure compliance with the Act or Section 8
hereof. Whenever such restrictions shall cease and terminate as to any
Restricted Securities, the Holder thereof shall be entitled to receive from the
Company, without expense (other than applicable transfer taxes, if any), new
securities of like tenor not bearing the applicable legends required by Section
7.1 hereof.



8. Ownership, Transfer and Substitution of Warrant.



8.1 Ownership of Warrant. The Company may treat the person in whose name this
Warrant is registered to in the Warrant Register maintained pursuant to Section
8.2(b) hereof as the owner and holder thereof for all purposes, notwithstanding
any notice to the contrary, except that, if and when any Warrant is properly
assigned in blank, the Company may (but shall not be obligated to) treat the
bearer thereof as the owner of such Warrant for all purposes, notwithstanding
any notice to the contrary. Subject to Section 7 hereof, this Warrant, if
properly assigned, may be exercised by a new holder without a new Warrant first
having been issued.



8.2 Office; Transfer and Exchange of Warrant.



(a) The Company will maintain an office (which may be an agency maintained at a
bank) in Fairfield, New Jersey where notices, presentations and demands in
respect of this Warrant may be made upon it. The office shall be maintained at
23 Madison Road, Fairfield, New Jersey 07004 until the Company notifies the
holders of the Warrant of any change of location of the office.

(b) The Company shall cause to be kept at its office maintained pursuant to
Section 8.2(a) hereof a Warrant Register for the registration and transfer of
the Warrant. The names and addresses of holders of the Warrant, the transfers
thereof and the names and addresses of transferees of the Warrant shall be
registered in such Warrant Register. The Person in whose name any Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of this Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.



(c) Upon the surrender of this Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Section 8.2(a) hereof, the Company at its expense will (subject to compliance
with Section 7 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of the Warrant so surrendered.



8.3 Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of the Warrant and, in
the case of any such loss, theft or destruction of the Warrant, upon delivery of
indemnity reasonably satisfactory to the Company in form and amount or, in the
case of any mutilation, upon surrender of the Warrant for cancellation at the
office of the Company maintained pursuant to Section 8.2(a) hereof, the Company
at its expense will execute and deliver, in lieu thereof, a new Warrant of like
tenor and dated the date hereof.



8.4 Restrictions on Transfer. In addition to the restrictions on transfer set
forth in Section 7 hereof, neither the Warrant nor any portion of the Warrant
may be transferred without the consent of the Company.



Redemption

.





9.1 At any time after the first year, the Company shall have the right to redeem
all (but not less than all) of the Warrants (the "Warrant Redemption Right") at
a price of $0.10 per share of Common Stock underlying the Warrant (the "Warrant
Redemption Price") in the event that the closing price of the Common Stock is at
least 180% of the Warrant Price for twenty (20) out of thirty (30) consecutive
trading days (the "Trading Period") ending within ten (10) trading days of the
date on which notice of redemption is to be given, and that the average daily
trading volume for the Trading Period is greater than 100,000 shares per day and
all shares underlying the Warrants are registered pursuant to an effective
registration statement and all such shares are listed on a national securities
exchange.

9.2 If the foregoing conditions to the exercise of the Warrant Redemption Right
are met, the Company may exercise its Warrant Redemption Right by issuing a
notice of such exercise. Beginning on the first Business Day, which is thirty
(30) days after such announcement, the Company shall redeem all then outstanding
Warrants at the Warrant Redemption Price.



10. No Rights or Liabilities as Stockholder. No Holder shall be entitled to vote
or receive dividends or be deemed the holder of any shares of Common Stock or
any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised and the shares of Common Stock purchasable upon the exercise hereof
shall have become deliverable, as provided herein. The Holder will not be
entitled to share in the assets of the Company in the event of a liquidation,
dissolution or the winding up of the Company.



11. Notices. Any notice or other communication in connection with this Warrant
shall be deemed to be given if in writing (or in the form of a facsimile)
addressed as hereinafter provided and actually delivered at said address: (a) if
to any Holder, at the registered address of such holder as set forth in the
Warrant Register kept at the office of the Company maintained pursuant to
Section 8.2(a) hereof, or (b) if to the Company, to the attention of its Chief
Financial Officer at its office maintained pursuant to Section 8.2(a) hereof;
provided, however, that the exercise of any Warrant shall be effective in the
manner provided in Section 3 hereof.



12. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the issuance of shares of Common Stock underlying this Warrant
upon exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the registration of any certificate for shares of Common Stock underlying
this Warrant in a name other that of the Holder. The Holder is responsible for
all other tax liability that may arise as a result of holding or transferring
this Warrant or receiving shares of Common Stock underlying this Warrant upon
exercise hereof.



13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.



14. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of New York. The section headings in this
Warrant are for purposes of convenience only and shall not constitute a part
hereof.



 

IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be duly executed as of the date first above written.



DATATEC SYSTEMS, INC.



 

 

By: _________________________

Name:

Title:

 

EXHIBIT A

FORM OF EXERCISE NOTICE



[To be executed only upon exercise of Warrant]

 

To DATATEC SYSTEMS, INC.:



The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to Section 3.1 of the Warrant with respect to
__________(1) shares of the Common Stock, at an exercise price per share of
Common Stock of $____, which the holder would be entitled to receive upon the
cash exercise hereof, and requests that the certificates for the shares be
issued in the name of, and delivered to, whose address is:



 

Dated: _______________



 



________________________________________





Print or Type Name





________________________________________

(Signature must conform in all respects to name of holder as specified on the
face of Warrant)



________________________________________

(Street Address)



________________________________________

(City) (State) (Zip Code)



 

 

 

 

 

_______________________

(1) Insert here the number of shares called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment of shares of
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of this Warrant, may be delivered upon
exercise. In the case of a partial exercise, a new Warrant or Warrants will be
issued and delivered, representing the unconverted portion of the Warrant, to
the holder surrendering the Warrant.



EXHIBIT B



FORM OF ASSIGNMENT



[To be executed only upon transfer of Warrant]

For value received, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto _____________________ the right
represented by the Warrant to purchase __________(1) shares of Common Stock of
DATATEC SYSTEMS, INC. to which the Warrant relates, and appoints
_____________________ Attorney to make such transfer on the books of DATATEC
SYSTEMS, INC. maintained for the purpose, with full power of substitution in the
premises.



 

Dated: ________________________________________

(Signature must conform in all respects

to name of holder as specified on the

face of Warrant)



________________________________________

(Street Address)



________________________________________

(City) (State) (Zip Code)



Signed in the presence of:



________________________________________

(Signature of Transferee)



________________________________________

(Street Address)



________________________________________

(City) (State) (Zip Code)

Signed in the presence of:



 

_______________________

(1) Insert here the number of shares called for on the face of this Warrant (or,
in the case of a partial exercise, the portion thereof as to which this Warrant
is being exercised), in either case without making any adjustment of shares of
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of this Warrant, may be delivered upon
exercise. In the case of a partial exercise, a new Warrant or Warrants will be
issued and delivered, representing the unexercised portion of the Warrant, to
the holder surrendering the Warrant.